19-1
   Espinal-Cruz v. Rosen
                                                                            BIA
                                                            A099 668 207/208/209
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 5th day of January, two thousand twenty-one.

   PRESENT:
            JON O. NEWMAN,
            ROBERT A. KATZMANN,
            JOSEPH F. BIANCO,
                 Circuit Judges.
   _____________________________________

   CARMEN SUYAPA ESPINAL-CRUZ,
   JONATHAN JOSUE ESPINAL-CRUZ,
   DARWIN EDUARDO URBINA-ESPINAL
            Petitioners,

                     v.                                19-1
                                                       NAC
   JEFFREY A. ROSEN, ACTING UNITED
   STATES ATTORNEY GENERAL,
            Respondent. 1
   _____________________________________

            1
         Jeffrey A. Rosen, Acting United States Attorney
   General, is automatically substituted for former Attorney
   General William P. Barr per Federal Rule of Appellate
   Procedure 43(c)(2). The Clerk of the Court is directed to
   amend the caption to conform to the above.
FOR PETITIONERS:              Raymond G. Lahoud, Esq., Norris
                              Mclaughlin, P.A., Allentown, PA.

FOR RESPONDENT:               Jeffrey Bossert Clark, Acting
                              Assistant Attorney General; Margot
                              L. Carter, Senior Litigation
                              Counsel; Aaron D. Nelson, Trial
                              Attorney, Office of Immigration
                              Litigation, United States
                              Department of Justice, Washington,
                              DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioners Carmen Suyapa Espinal-Cruz, Jonathan Josue

Espinal-Cruz, and Darwin Eduardo Urbina-Espinal, natives and

citizens of Honduras, seek review of a December 4, 2018,

decision of the BIA denying their motion to reopen.              See In

re   Carmen   Suyapa   Espinal-Cruz,   et    al.,   Nos.   A 099    668

207/208/209 (B.I.A. Dec. 4, 2018).          We assume the parties’

familiarity with the underlying facts and procedural history.

       We review the BIA’s denial of a motion to reopen for

abuse of discretion.     See Jian Hui Shao v. Mukasey, 546 F.3d

138,    168–69   (2d   Cir.   2008).    It    is    undisputed     that

Petitioners’ motion to reopen was untimely and number barred,

                                  2
as it was their second motion to reopen and they filed it

nine years after the BIA’s final administrative decision.

See     8 U.S.C.       § 1229a(c)(7)(A),          (C)(i);      8 C.F.R.

§ 1003.2(c)(2).      There is an exception to these limitations

if the motion is filed to seek asylum “based on changed

country conditions arising in the country of nationality or

the country to which removal has been ordered, if such

evidence is material and was not available and would not have

been discovered or presented at the previous proceedings.”

8 U.S.C.     § 1229a(c)(7)(C)(ii);         see       also      8 C.F.R.

§ 1003.2(c)(3)(ii).       Furthermore,     such    new   and   material

evidence must support the movant’s prima facie eligibility

for asylum and withholding of removal.       See INS v. Abudu, 485

U.S. 94, 104 (1988); see also Singh v. Mukasey, 536 F.3d 149,

154-55 (2d Cir. 2008).

      We hold that the BIA did not abuse its discretion by

denying reopening because Petitioners failed to establish

their prima facie eligibility for asylum and withholding of

removal.    An increase in gang violence            in Honduras, as

Petitioners’ proffered evidence purportedly shows, is not

material   because    Petitioners    did   not    establish    a   nexus

                                 3
between their fear of gangs and a protected ground.        See

Ucelo-Gomez v. Mukasey, 509 F.3d 70,     74 (2d Cir. 2007)

(rejecting claim based on perceived wealth); Melgar de Torres

v. Reno, 191 F.3d 307, 313–14 (2d Cir. 1999) (holding that

“an act of random violence” and “general crime conditions”

cannot support asylum claim).    To the extent that Espinal-

Cruz argues that she would be targeted on account of her

membership in a particular social group of single women

without male protection, she did not argue this point before

the BIA, and therefore it is not properly before us.   See Lin

Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir.

2007) (holding that generally petitioner must exhaust issues

before the BIA).

    Lastly, we decline to reach Petitioners’ claim under the

Convention Against Torture, which was not argued in their

motion to reopen or raised in their opening brief in this

Court.   See id.; Patterson v. Balsamico, 440 F.3d 104, 113

n.5 (2d Cir. 2006) (“This Court generally will not consider

arguments raised for the first time in a reply brief.”).




                             4
    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              5